
	

114 S3109 IS: Inspector General Recommendation Transparency Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3109
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2016
			Ms. Heitkamp (for herself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require Inspectors General to make open recommendations publicly available.
	
	
		1.Short title
 This Act may be cited as the Inspector General Recommendation Transparency Act of 2016.
 2.Inspector General open recommendationsSection 5 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following:  (f)(1)Not later than 1 year after the first semiannual reporting deadline described in subsection (a) that occurs after the date of enactment of this subsection, each Inspector General shall make available on the website of the Office of the Inspector General a list of any open recommendations for the establishment that have been open for more than 1 year.
 (2)The list required under paragraph shall— (A)include, at a minimum—
 (i)the number of recommendations issued by the Inspector General for the fiscal year; (ii)the number of recommendations described in clause (i) that are open recommendations;
 (iii)the title of each report in which an open recommendation was issued; (iv)the assigned number of each open recommendation, as designated within a report described in clause (iii);
 (v)a short description of the open recommendation; (vi)the date on which the open recommendation was first issued;
 (vii)the current status of the open recommendation, such as whether the recommendation remains open or has been partially implemented, or if the agency has expressed that the recommendation is expected to be implemented soon;
 (viii)if available, any comments of the Inspector General relating to why the recommendation remains open; and
 (ix)if available, any response from the establishment relating to why the recommendation remains open; and
 (B)be updated by the Inspector General not less frequently than once every 6 months. (3)In this subsection, the term open recommendation means a recommendation issued by an Inspector General and made publicly available, in accordance with section 8M(b)(1)(A), that has not been adopted or implemented by the establishment of the Inspector General.
						.
			
